DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments from the response filed on 7 January 2020 have been fully considered and will be addressed below in the order in which they appeared.

Applicant’s argument, concerning the limitation “can be moved up” is unpersuasive as the claim merely requires the device be capable of. Further recitation of direction without establishing a frame of reference, is meaningless. The argument is unpersuasive.

Applicant’s argument regarding direction; Arguments involving direction without a frame of reference are unpersuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokomori et al. (US 2014/0001778).

Regarding claim 7, Yokomori et al. discloses A door latch device for vehicle, comprising: 
a meshing mechanism (4, striker; Yokomori et al.) configured to be meshable with a striker ([0035]; Yokomori et al.) when a door (1; Yokomori et al.)   is closed;
an open link (7; Yokomori et al.), which can be moved upward (a portion of the lever moves “up” when rotated counter clockwise)  having a coupling portion (72; Yokomori et al.), a releasing portion(74; Yokomori et al.), and an operating portion(73; Yokomori et al.) at a lower, middle, and upper end parts, respectively, thereof, configured to be rotated around the coupling portion between an unlock position(Fig.12; Yokomori et al.)  and a lock position(Fig.13 locking state; Yokomori et al.), the unlock position being a position where an opening operation of an operation handle (OH, IH; Yokomori et al.) provided at the door is enabled and where meshing of the meshing mechanism is releasable, the lock position being a position where the opening operation of the operation handle provided at the door is disabled and where meshing of the meshing mechanism is unreleasable, and configured to perform a release operation to be moved upward (when rotates to the released condition counterclockwise is considered upward movement) when the opening operation of the operation handle is conducted; 

a smart lever (30; Yokomori et al.), having a lower end portion and a tilted portion on a lower end and an upper end, respectively, thereof, so that, when the open link is at the unlock position and is moved upward by the release operation, the lower end portion is in contact with the releasing portion of the open link and is moved upward and, in a case where the open link is at the unlock position, the lower end portion is not in contact with the releasing portion of the open link and is not moved upward even when the open link is moved upward by the release operation; and 
a smart lever detection switch (43; Yokomori et al.) configured to detect that the smart lever is moved upward by the smart lever being in contact with the tilted portion of the smart lever when the smart lever is moved upward.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yokomori et al. (US 2014/0001778) in view of Konchan (US 2012/0136532).  

Regarding claim 8, Yokomori et al. discloses A door system for vehicle, comprising: the door latch device for vehicle according to claim 7; 
a door open/close detection switch([0078] uses switch 29; Yokomori et al.)  configured to be detectable closing of a door.
Yokomori et al. does not disclose: a window regulator configured to be capable of opening and closing a glass window provided at the door using power of an electric driving source;
Konchan teaches : a window regulator([0024]; Konchan) configured to be capable of opening and closing a glass window provided at the door using power of an electric driving source and a control circuit device configured to control drive of the electric driving source(32; Konchan), wherein the control circuit device performs opening drive control of the electric driving source for a predetermined time, triggered by detection of operation of the smart lever by the smart lever detection switch when the door open/close detection switch is detecting the closing of the door, and performs closing drive control of the electric driving source triggered by detection of closing of the door by the door open/close detection switch for the purpose of controlling a window.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yokomori et al.  with a window regulator([0024]; Konchan) configured to be capable of opening and closing a glass window provided at the door using power of an electric driving source and a control circuit device configured to control drive of the electric driving source(32; Konchan), wherein the control circuit device performs opening drive control of the electric driving source for a predetermined ..  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T. L. N./
Examiner, Art Unit 3675
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675